

114 S3405 IS: Developing Innovative Partnerships and Learning Opportunities that Motivate Achievement Act
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3405IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo strengthen student achievement and graduation rates and prepare children and youth for college, careers, and citizenship through innovative partnerships that meet the comprehensive needs of children and youth.1.Short title; table of contents(a)Short titleThis Act may be cited as the Developing Innovative Partnerships and Learning Opportunities that Motivate Achievement Act or the DIPLOMA Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Purposes.Sec. 4. Definitions.Sec. 5. Demonstration program authorized; allotment to States.Sec. 6. Demonstration competitive program authorized.Sec. 7. State child and youth strategy.Sec. 8. Coordinating body; State applications.Sec. 9. State use of funds.Sec. 10. Local consortium application; local child and youth strategy.Sec. 11. Local use of funds.Sec. 12. Construction.Sec. 13. Accountability and transparency.Sec. 14. Authorization of appropriations.2.FindingsCongress finds the following:(1)The future strength of the Nation’s democracy, as well as the Nation’s economy, is dependent upon the investments made in children and youth today.(2)Evidence demonstrates that effective partnerships among schools and communities increase student achievement by addressing the academic needs of students as well as the challenges the students face outside the classroom. For example:(A)Chicago Public Schools leads one of the Nation’s largest community school initiatives and found that students in grades 9 to 12 who attend a community school have 61 percent fewer school-day absences than their non-community school counterparts. When compared to non-community school counterparts, students in grades 9 to 12 were found to have more positive educational experiences; students in grades 4 to 8 had higher Emotional Health scores on the survey; and students in grades K to 3 had 53 percent fewer suspensions and 55 percent fewer misconducts.(B)In a 7-year study of 200 Chicago public schools, sociologist Anthony Bryk found that in schools where grassroots organizations forge strong connections with their schools, trust levels and parent involvement are greater.(C)United Way of Salt Lake’s Promise Partnership, an initiative across multiple school districts in the Salt Lake, Utah area, has helped increase student achievement and graduation rates. At one of United Way’s partner schools, Granite Park Junior High, the percentage of students completing 9th grade and on track to graduate has more than doubled in 2 years. Their efforts also have increased preschool opportunities in their poorest neighborhoods so that 1,000 additional low-income students attend high-quality preschool. Third grade reading proficiency scores rose 15.5 percent from 2013–2014, and chronic absence decreased from 21 percent to 14 percent from 2013–2014. A Promise Partnership Regional Council, which was formed in 2014, includes education, business, government, and nonprofit leaders, guides the initiative and focuses on keeping the work aligned.(D)In Wisconsin, where formal partnerships with community agencies are required for grant programs, non-traditional partners have proven to be instrumental for smaller communities to enrich after school programs. Those partners have included local trucking companies, statewide nonprofit organizations like the Grange, Farm Bureau, small retailers, and retirees.(E)Union City Public Schools (New Jersey) school district proves that by breaking down institutional silos and creating deep partnerships, through collaboration and municipal involvement, schools can be vibrant places of hope despite poverty, unemployment, and lack of affordable housing.(F)Social Justice Humanitas Academy in Los Angeles, California, enrolls approximately 500 students with 88 percent eligible for free or reduced school lunch. Students are supported by Individualized Pupil Education Plans (IPEP) that determine how teachers and partners involved in the Community School can best help struggling students and reflect the close relationships between students and teachers. At the conclusion of the 2013–2014 school year, the graduation rate rose from 83 percent to 93.9 percent, and 99 percent of those graduates enrolled in college. The suspension rate was 0.02 percent, compared to 1.02 percent across the Los Angeles Unified School District.(G)By meeting the comprehensive needs of students, Communities In Schools, a national dropout prevention organization, found that 99 percent of participating students stayed in school, 78 percent of participating students met or made progress toward their attendance goals, 90 percent met or made progress toward their behavior goals, and 88 percent met or made progress toward their academic improvement goals.(3)In adopting the Every Student Succeeds Act (Public Law 114–95), Congress recognized community schools as a strategy to significantly improve the coordination and integration, accessibility, and effectiveness of services for children and families, particularly for children attending high-poverty schools, including high-poverty rural schools.(4)Approximately 84 percent of 9th graders graduate from high school within 4 years. Of students who graduate from high school, 69 percent enroll in a 2- or 4-year college in the fall after completing high school. Only about half (58 percent) of first-time, full-time college freshmen seeking a 4-year degree receive a bachelor’s degree within 6 years or less.(5)Over the past 4 decades, the United States has slipped from being first in the world in high school and college graduation rates to 21st and 14th, respectively, putting the Nation at a growing competitive disadvantage with other countries.(6)In a study conducted by Hanover Research, data showed that quality partnerships between schools and their communities can result in improved attendance, motivation, conduct, and academic achievement. Community-level strategies like focusing on parental involvement, community building, and cultural competence were shown to contribute to decreases in the achievement gap between lower- and upper-income students.(7)Research from the Government Accountability Office found that students who change schools less frequently are more likely to perform at grade level and less likely to repeat a grade than their less stable peers.(8)In research studies in psychology, health, and education by Teachers College, Columbia University, school connectedness is identified as important to student learning, achievement, and well-being. When students feel a sense of connection with the larger world and community institutions, they are more engaged in instructional activities and express greater commitment to school.(9)It has been learned from successful experiences that hundreds of thousands of arts, cultural, service, sports, colleges and other youth organizations, as well as civic and faith-based groups want to partner with schools and educators to reinforce learning, but far too often, neither the school nor the community know how to effectively connect with each other.(10)In order for the United States to compete in a global economy, the co-partnering efforts of government, social services, business, arts, home, community-based organizations, and philanthropy need to concentrate their efforts where they are most needed: in our schools.(11)Research from Johns Hopkins University has shown that access to summer learning opportunities leads to significant student learning gains not experienced by students who cannot access summer learning opportunities.(12)A 2011 study conducted by the RAND Corporation found that students who attend summer learning programs, particularly those featuring individualized instruction, parental involvement, and small class sizes, experience clear benefits in overcoming the achievement gap between low- and upper-income students.(13)Research from the Community School Partnership finds that community schools see a return of $7.11 for every dollar of investment in community schools coordinators. 3.PurposesThe purposes of this Act are—(1)to create engaging learning experiences that—(A)strengthen academic achievement, build civic capacity, and provide a continuum of supports and opportunities for children, youth, and families; and(B)prepare children and youth for college, careers, and citizenship through results-focused partnerships that mobilize and coordinate school and community resources;(2)to ensure the academic, physical, social, emotional, health, mental health, and civic development of disadvantaged children and youth and thereby strengthen their families and communities;(3)to engage and support parents, care givers, and families in their role as first educators of their children;(4)to promote community and family engagement in education; (5)to leverage and integrate the human and financial assets of local communities, schools, State governments, the Federal Government, and the natural assets of communities—(A)toward better results for children, youth, and families; and(B)for sustained civic capacity; (6)to develop school improvement strategies that incorporate approaches that meet the comprehensive needs of children and youth, such as full service community schools, community-based and integrated student services, and related approaches; and(7)to ensure that schools and neighborhoods are safe and provide a positive climate for learning. 4.DefinitionsIn this Act:(1)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).(2)Chronically absentThe term chronically absent, when used with respect to a student, means a student who misses not less than 10 percent or not less than 20 days of school days in an academic year. (3)Community-based, integrated student servicesThe term community-based, integrated student services means interventions, coordinated through a single point of contact, that improve student achievement by connecting community resources with the academic and social service needs of students.(4)Community engagement in education(A)In generalThe term community engagement in education means systematic efforts to involve, engage, and collaborate with parents, community residents, members of school communities, community partners, and other stakeholders in exploring the needs of their students and schools, developing plans to address those needs, and working together to address those needs.(B)InclusionsThe term community engagement in education includes effective community engagement in an ongoing process to develop a welcoming school and school system, mobilize the community’s assets to support student achievement and growth, engage those individuals and stakeholders who traditionally have not participated in the school or school system, improve working relationships, and deepen the commitment to student success.(5)Digital learningThe term digital learning means instructional practices that effectively use technology to strengthen the student learning experience and may include online and formative assessments, instructional resources, online content and courses, applications of technology in the classroom and school building, adaptive software for children with disabilities, learning platforms, and online professional communities of practice. (6)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(7)Evidence-basedThe term evidence-based, when used with respect to a goal or service, means a goal or service that meets an evidence level described in subclause (I), (II), or (III) of section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)(i)(I), (II), and (III)) or section 8101(21)(A)(ii) of such Act. (8)Family engagement in educationThe term family engagement in education means a shared responsibility of families and schools for student success, in which schools and community-based organizations are committed to reaching out to engage families in meaningful ways that—(A)encourages the families to actively support their children’s learning and development, as well as the learning and development of other children; and(B)is continuous from birth through young adulthood and reinforces learning that takes place in the home, school, and community.(9)Full service community schoolThe term full service community school means a public elementary school or secondary school that—(A)participates in a community-based effort to coordinate educational, developmental, family, health, and other comprehensive services through community-based organizations, specialized instructional support personnel employed by the school or the local educational agency, and public and private partnerships; and(B)provides access to such services to students, families, and the community, including access during the school year (including before- and after-school hours), and during the summer.(10)Local consortiumThe term local consortium means a consortium consisting of community partners that—(A)shall include—(i)a local educational agency; and(ii)not less than one community partner that is independent of the local educational agency, such as—(I)a community-based organization;(II)a child and youth serving organization or agency;(III)an institution of higher education;(IV)a foundation;(V)a business;(VI)a teacher organization;(VII)an organization representing education professionals;(VIII)a local government, including a government agency serving children and youth, such as a child welfare and juvenile justice agency;(IX)an organization representing students; or (X)an organization representing parents; and(B)may include additional community partners from other communities. (11)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(12)Outlying areaThe term outlying area has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(13)SecretaryThe term Secretary means the Secretary of Education.(14)Specialized instructional support personnelThe term specialized instructional support personnel means—(A)school counselors, school social workers, and school psychologists; and(B)other qualified professional personnel, such as school nurses, speech language pathologists, and school librarians, involved in providing assessment, diagnosis, and counseling, and educational, therapeutic, and other necessary services (including related services as that term is defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) as part of a comprehensive program to meet student needs.(15)Specialized instructional support servicesThe term specialized instructional support services means the services provided by specialized instructional support personnel.(16)StateThe term State means each of the several States of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.(17)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(18)Target schoolsThe term target schools means schools that are identified by the State for comprehensive support and improvement in accordance with section 1111(c)(4)(D)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c)(4)(D)(i)). 5.Demonstration program authorized; allotment to States(a)Formula grants authorized(1)In generalFrom allotments made under subsection (c), the Secretary is authorized to award grants, under subsection (c), to States having applications approved under section 8(b) to enable the States to award subgrants to local consortia to leverage and integrate human and financial assets at all levels in order to—(A)ensure the academic, physical, social, emotional, and civic development of disadvantaged youth; and(B)strengthen the families and communities of the disadvantaged youth and achieve the results developed pursuant to section 7(c)(1).(2)DurationThe Secretary shall award a grant under this subsection for a period of 5 years.(3)RenewalThe Secretary may renew a grant under this subsection for a period of 5 years.(b)ReservationFrom the funds appropriated under section 14 for any fiscal year, the Secretary shall reserve—(1)not more than 2 percent for national activities, which the Secretary may carry out directly or through grants and contracts, such as—(A)providing training technical assistance to local consortia and organizations partnering with local consortia to carry out services under this Act; or(B)conducting the national evaluation pursuant to section 13(a)(3); and(2)not more than 1 percent for payments to the outlying areas and the Bureau of Indian Affairs, to be allotted in accordance with their respective needs for assistance under this Act, as determined by the Secretary, to enable the outlying areas and the Bureau of Indian Affairs to carry out the purposes of this Act.(c)State allotments(1)DeterminationFrom the funds appropriated under section 14 for any fiscal year that are equal to or greater than $200,000,000 which remain after the Secretary makes the reservations under subsection (b), the Secretary shall allot to each State for the fiscal year an amount that bears the same relationship to the remainder as the amount the State received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the preceding fiscal year bears to the amount all States received under that subpart for the preceding fiscal year, except that no State shall receive less than an amount equal to ½ of 1 percent of such funds.(2)Reallotment of unused fundsIf a State does not receive an allotment under this Act for a fiscal year, the Secretary shall reallot the amount of the State's allotment to the remaining States in accordance with this section.6.Demonstration competitive program authorized(a)In generalFor any year for which the amount appropriated under section 14 is less than $200,000,000, the Secretary shall award grants, on a competitive basis, to local consortia to enable the local consortia to carry out local strategies in accordance with sections 10 and 11.(b)ApplicationA local consortium desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The application shall demonstrate the capacity for successful implementation of the local strategies in accordance with sections 10 and 11 through a history of successful collaboration and effectiveness in strengthening outcomes for children and youth. (c)Targeted local consortia(1)In generalThe Secretary shall award a grant to a local consortium under this section only if the local consortium submits an application that proposes—(A)to serve children and youth in schools or communities with the highest proportions of students from low-income families; and(B)to provide a comprehensive continuum of services, including not less than 1 service from each of not less than 3 categories of services described in paragraphs (3) through (11) of section 11(b).(2)Low-income familiesIn this subsection, the term low-income family means a family with an income that is not more than 138 percent of the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved.(d)Accountability and transparencyThe Secretary shall apply those provisions of section 13 that the Secretary determines applicable to local consortia receiving funds under this section.7.State child and youth strategy(a)In generalA State that receives a grant under this Act shall use the grant funds to develop and implement a State child and youth strategy (hereafter in this Act referred to as the State strategy).(b)Strategy requirementsThe State strategy—(1)shall be developed by the State educational agency in consultation with the Governor of the State;(2)shall include the components described in subsection (c); and(3)may include other components as the State educational agency determines necessary to strengthen results for children and youth.(c)Required ComponentsThe State strategy components required under subsection (b) are the following:(1)State results frameworkThe State strategy shall contain comprehensive, evidence-based annual goals and aligned quantifiable indicators demonstrating continuous improvement with respect to children and youth, particularly disadvantaged children and youth, that shall serve as targets for each year with respect to which the State strategy applies. The State's annual goals shall include the following:(A)Children and youth are ready for school.(B)Students are engaged and achieving in school.(C)Schools and neighborhoods are safe and provide a positive climate for learning.(D)Families and communities are supportive and engaged in their children’s education as equal partners.(E)Graduates are ready for postsecondary education and 21st-century careers.(F)Students are contributing to their communities.(G)Students are not chronically absent.(H)Additional annual goals set forth by the State in alignment with the purposes of this Act.(2)Needs and assets assessmentThe State strategy shall contain an assessment of the children and youth’s needs, and of assets within the State that can be mobilized, coordinated, and integrated to achieve the State strategy’s annual goals, which may include data collected by the Federal Interagency Forum on Child and Family Statistics. Such needs and assets assessment shall identify populations of underserved children and youth across the State, based on the State’s evidence-based goals and aligned quantifiable indicators for the goals. (3)State child and youth planThe State strategy shall include a description of the State’s plan to achieve the goals described in paragraph (1) for children and youth from birth through the transition to adulthood, including the following:(A)Leverage and integrationA description of how funds received under this Act will be coordinated and integrated with other Federal and State funds in order to achieve the State's annual goals developed pursuant to paragraph (1).(B)Elimination of State barriers to coordination and integrationA description of how funds received under this Act will be used to identify and eliminate State barriers to the coordination and integration of programs, initiatives, and funding streams to achieve the State's annual goals developed pursuant to paragraph (1).(C)Community engagement in educationA description of the State’s plan to increase community engagement in education.(D)Family engagement in educationA description of the State’s plan to increase family engagement in education.(d)Existing plans, strategies, and assessmentsExisting plans, strategies, needs assessments, or assets assessments may be used to satisfy the requirements of this section if such existing plans, strategies, needs assessments, or assets assessments include the information required by this section, or can be modified to do so, and are submitted to and accepted by the Secretary with such modifications.8.Coordinating body; State applications(a)Coordinating body(1)In generalIn order for a State to be eligible to receive a grant under this Act, the State educational agency shall designate or establish a coordinating body for student learning and development that shall—(A)administer funds provided under this Act;(B)facilitate communication between the public and the State educational agency pertaining to issues impacting children and youth from birth through the transition to adulthood, including issues pertaining to service coordination and integration;(C)identify and eliminate State barriers to the coordination and integration of programs, initiatives, and funding streams, and facilitate coordination and collaboration among State agencies serving children and youth;(D)strengthen the capacity of State and local organizations to achieve positive outcomes for children and youth through training, technical assistance, professional development, and other means;(E)assist the State educational agency in developing and carrying out the State strategy; and(F)coordinate the submission of the State application under subsection (b).(2)Designation of coordinating bodyThe State educational agency may designate an existing agency, Children's Cabinet, P–20 Council, child and youth development partnership, or other organization as the coordinating body for student learning and development described in paragraph (1) if the agency, cabinet, council, partnership, or organization—(A)performs duties similar to the duties described in paragraph (1); or(B)if the duties of the agency, cabinet, council, partnership, or organization can be modified to include the duties described in paragraph (1).(b)State application(1)In generalEach State desiring a grant under this Act shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)ContentsEach application submitted under this subsection shall include the following:(A)State strategyA description of how the State will develop the State strategy, including how the State will—(i)coordinate with the State educational agency;(ii)consult with potential community partners; and(iii)allow for the meaningful participation of parents.(B)Grants to local consortiaA description of how subgrants to local consortia will be awarded pursuant to section 9, including the criteria used by the State in such determinations and how the subgrants will facilitate community planning and effective service coordination, integration, and provision at the local level to achieve the goals developed by the State pursuant to section 7(c)(1) within the context of local needs and priorities. Such criteria shall include a priority for applications from local consortia intending to serve target schools with the greatest needs.(C)Capacity buildingA description of how grant funds received under this Act will be used to provide professional development, training, and technical assistance opportunities for staff for the purpose of building State and local capacity.(D)Accountability for resultsA description of the State’s plans to adhere to the accountability and transparency requirements described in section 13(b).(3)Revised applicationEach State desiring to renew a grant under this Act shall submit a revised application to the Secretary every 5 years based on an assessment of the activities conducted under this Act. Such renewal application shall update the State’s annual goals based on such assessment 9.State use of funds(a)In generalFrom the grant funds made available to a State under this Act for any fiscal year—(1)the State shall use not less than 95 percent to award subgrants to local consortia under subsection (b);(2)the State may use not less than 3 percent for evaluation and capacity building activities, including training, technical assistance, and professional development; and(3)the State may use not more than 2 percent for the administrative costs of carrying out responsibilities under this Act.(b)Subgrants to local consortia(1)In general(A)In generalA State that receives a grant under this Act shall use the portion of the grant funds described in subsection (a)(1) to award subgrants to local consortia.(B)Reservation for rural areas(i)In generalFrom the total amount of funds available under subparagraph (A) to award subgrants to local consortia for a fiscal year, the State may reserve 5 percent to award subgrant to rural local consortia for such fiscal year.(ii)Rural local consortiumIn this subsection the term rural local consortium means a local consortium serving an area of the State that has a locale code of 41, 42, or 43. (2)PriorityIn awarding subgrants to local consortia, a State shall give priority to applications from local consortia—(A)that propose to serve children and youth in target schools; or(B)that submit a proposal with a plan to provide a comprehensive continuum of services, including not less than 1 service from each of not less than 3 categories of services described in paragraphs (3) through (11) of section 11(b), and which application— (i)is submitted by local consortia comprised of a broad representation of stakeholders and decision makers in the community, including a multitude of community partners described in section 4(7); or(ii)demonstrates the capacity for successful implementation through a history of successful collaboration and effectiveness in strengthening outcomes for children and youth.(3)Duration of grantEach subgrant awarded under this section shall be for a period of 5 years and shall be renewable based on progress toward achieving the results described in section 10(b)(2)(A).(c)Planning grantsA State that receives a grant under this Act may award planning grants to local consortia to enable the local consortia to develop the local strategy described in section 10(b). Such planning grants shall be for a duration of—(1)not more than 6 months and in an amount of not more than $50,000; or(2)not more than 1 year and in an amount of not more than $100,000.(d)Supplement, not supplantA State that receives a grant under this Act shall use the grant funds to supplement, not supplant, Federal and non-Federal funds available to carry out activities described in this Act.10.Local consortium application; local child and youth strategy(a)Local consortium application(1)In generalA local consortium that desires a subgrant under section 9 shall submit an application to the State at such time, in such manner, and containing such information as the State may require.(2)ContentsAn application submitted under this section shall include—(A)a description of the local consortium, including which public or nonprofit entity participating in the local consortium shall serve as the fiscal agent for the local consortium;(B)the local child and youth strategy (hereafter in this Act referred to as local strategy) described in subsection (b); (C)a description of how the local strategy will be coordinated with the local educational agency plan required under section 1112 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312); and(D)a list of schools identified by the local consortium to receive comprehensive, coordinated continuum of services and support in accordance with the local strategy.(b)Local strategy(1)In generalThe local strategy—(A)shall be developed by the local consortium;(B)shall include the components described in paragraph (2); and(C)may include such other components as the local consortium determines necessary to strengthen outcomes for children and youth from birth through the transition to adulthood.(2)ComponentsThe local strategy components required under paragraph (1)(B) are the following:(A)Local results frameworkComprehensive, evidence-based goals and aligned quantifiable indicators for the goals, with respect to youth, particularly disadvantaged children and youth, that shall serve as targets for the year with respect to which the local strategy applies. The goals shall be set forth annually and include the following: (i)Children are ready for school.(ii)Students are engaged and achieving in school.(iii)Schools and neighborhoods are safe and provide a positive climate for learning.(iv)Families are supportive and engaged in their children’s education.(v)Students are ready for postsecondary education and 21st-century careers.(vi)Students are contributing to their communities.(vii)Students are not chronically absent.(viii)Additional annual goals set forth by the local consortium in alignment with the purposes of this Act.(B)Assets assessmentAn assessment of potential resources, services, and opportunities available within or near the community and schools identified by the local consortium to receive support under the subgrant that children and youth, their families, and resources in the community may be able to access in order to meet the needs identified under subparagraph (C), to help achieve the goals and indicators under subparagraph (A), and to support students to achieve the challenging State academic standards (described in section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311)), including the variety of services that can be integrated— (i)into a community school site; and(ii)through the presence of specialized instructional support personnel and local educational agency liaisons for homeless children and youth designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii)).(C)Needs assessmentAn analysis of the comprehensive needs of the students served by the local consortium, their families, and the community that—(i)includes input from students, parents, and community members, including input from such individuals connected to schools identified by the local consortium to receive support under the subgrant;(ii)identifies populations of underserved children and youth, based on the State’s evidence-based goals and aligned quantifiable indicators for the goals;(iii)assesses the academic, physical, social, emotional, health, mental health, and civic needs of students and their families enrolled in schools identified by the local consortium to receive support under the subgrant; and(iv)may impact students’ ability to meet the challenging State student academic achievement standards. (D)Service integration and provisionA plan to coordinate and integrate services and provide services in order to meet the needs identified under subparagraph (C) and achieve the results and aligned quantifiable indicators described in subparagraph (A), including—(i)a description of the services administered by members of the local consortium that are funded through grants provided under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) that will be coordinated as part of the subgrant provided under section 9; and(ii)if applicable, a description of the coordination among services provided by community-based organizations and services provided by specialized instructional support personnel serving local educational agencies participating in the local consortium.(E)Community engagement in educationA plan to increase community engagement in education. (F)Family engagement in educationA plan to increase family engagement in education. (3)Existing plans, strategies, and assessmentsExisting plans, strategies, needs assessments, or assets assessments may be used to satisfy the requirements of this section if such existing plans, strategies, needs assessments, or assets assessments include the information required by this section, or can be modified to do so, and are submitted to the Secretary with such modifications.11.Local use of funds(a)Mandatory use of fundsA local consortium that receives a subgrant under section 9 or a grant under section 6 shall use the subgrant or grant funds—(1)to integrate services into a comprehensive, coordinated continuum that meets the holistic needs of children and youth;(2)to implement the comprehensive, coordinated continuum of services described in paragraph (1) through evidence-based services producing quantifiable results that align with the local results framework described in section 10(b)(2)(A);(3)to address the needs identified in the needs assessment carried out pursuant to section 10(b)(2)(C) by leveraging the assets identified in the assets assessment carried out pursuant to section 10(b)(2)(B); and(4)if applicable, to coordinate efforts with the teachers, school leaders, paraprofessionals, and specialized instructional support personnel serving local educational agencies participating in the local consortium, and promote capacity building activities with the local educational agency.(b)Permissible use of fundsA local consortium that receives a subgrant under section 9 or a grant under section 6 may use the subgrant or grant funds to coordinate, integrate, and enhance existing services, and provide new services, in order to provide children and youth with research-based, comprehensive services at, or that are connected to, schools, including—(1)community-based, integrated student services;(2)full service community schools;(3)high-quality early childhood learning and development, including—(A)early childhood education;(B)programs under the Head Start Act (42 U.S.C. 9831 et seq.), including Early Head Start programs;(C)early reading first programs;(D)child care services;(E)early childhood-school transition services;(F)home visiting;(G)parenting education; and(H)services for children with disabilities;(4)academic support services for students (including children with disabilities), including—(A)tutoring;(B)extended day programs, afterschool programs, or both such programs, which shall include services provided through 21st Century Community Learning Centers under part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.);(C)academic support services for English-language learners;(D)programs for students and parents to learn together, including opportunities in such fields as technology, art, music, and language acquisition;(E)multiple pathways toward attaining a high school diploma and preparing students for college, including—(i)dual enrollment programs;(ii)early college high schools;(iii)strategies for preventing at-risk youth from dropping out of high school;(iv)dropout recovery strategies, including strategies that award credit based on student performance instead of instructional time; and(v)other activities that combine rigorous coursework, personalized learning environments, practical applications, and comprehensive support services; and(F)summer enrichment and learning experiences; (5)health services, including—(A)primary health care;(B)dental care;(C)vision care;(D)speech and hearing care;(E)mental health services;(F)nutrition services;(G)health education; and(H)developmental and habilitation services;(6)youth development, including—(A)mentoring and other youth development programs, including programs that engage older adults;(B)recreation and physical education;(C)service learning, civic education, leadership development, entrepreneurship, and community service opportunities;(D)job training, career counseling, and internship opportunities;(E)career and technical education;(F)college preparation and counseling services; (G)positive behavioral interventions and supports; (H)financial literacy and Federal financial aid awareness activities; and(I)social and emotional learning;(7)social services for students and families, including—(A)family support programs, including housing assistance, counseling, financial education, crisis intervention, and related services;(B)programs that provide assistance to students who have been truant, suspended, or expelled;(C)programs or efforts intended to identify young people without a high school diploma and reengage the young people in school so that the young people may attain a high school diploma;(D)strategies that engage older adults as resources to students and families; and(E)services for homeless students, foster children and youth, students previously under the custody of the juvenile justice system, and students who are pregnant and parenting;(8)parent and adult education programs, including—(A)programs that promote family literacy, including family literacy programs for English-language learners;(B)parent and caregiver leadership and parent and caregiver education activities;(C)translation services;(D)adult education, including instruction in English as a second language, and job training; and(E)citizenship preparation for individuals choosing to become United States citizens;(9)juvenile crime prevention and rehabilitation programs, including—(A)youth courts, teen courts, peer juries, and drug courts; and(B)tribal youth programs;(10)specialized instructional support services, including specialized instructional support personnel;(11)service coordination staffing that ensures young people receive comprehensive services to meet the holistic needs of the young people;(12)training, technical assistance, and professional development for school-based and community-based personnel to build capacity and skills to educate English-language learners;(13)training, technical assistance, and professional development for school-based and community-based personnel providing comprehensive services to children and youth;(14)subgrants to nonprofit and other organizations to implement the requirements and allowable services under this section;(15)reasonable program administration and planning associated with the activities required under this section;(16)access to and training on digital learning; and(17)other services consistent with this section.12.ConstructionNothing in this Act shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school or school district employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.13.Accountability and transparency(a)Federal accountability and transparency(1)Annual reportOn an annual basis, the Secretary shall report to the public, Congress, and the President—(A)the collective progress made by—(i)States in achieving the goals established within the State results frameworks described in section 7(c)(1); and(ii)communities in achieving the goals established within the local results frameworks pursuant to section 10(b)(2)(A);(B)how funds under this Act were used by States and local consortia to improve the lives of children, youth, and families, including—(i)the characteristics of the children and youth and families served by the activities and services assisted under this Act;(ii)the services and supports provided under this Act; and(iii)outcomes resulting from the activities and services funded under this Act;(C)actions taken pursuant to paragraph (2) regarding misuse or ineffective use of funds; and(D)other information the Secretary determines to be of interest to the public.(2)Correction of deficienciesIf the Secretary determines, based on a review of State annual reports, State strategies, State data submissions, evaluations, or other documentation, that a State or entity that receives funds through a grant or contract made under this Act makes insufficient progress toward achieving the goals established within the State results framework pursuant to section 7(c)(1) within 3 years of receiving a grant under section 5(a), or is misusing, ineffectively using, or otherwise not complying with the requirements of this Act, the Secretary shall—(A)notify the State of the deficiencies that require correction and request that the State submit a plan to correct the deficiencies within 6 months;(B)negotiate a plan to correct the deficiencies, and provide appropriate training or technical assistance designed to assist the State in complying with the requirements of this Act; and(C)in the case that the State fails to submit or negotiate a plan to correct the deficiencies or fails to make substantial efforts, within 6 months after the date of the notification described in paragraph (1), to correct the deficiencies and comply with the requirements of this Act—(i)terminate the provision of funds under this Act to the State or entity for the remainder of the period of the grant or contract; and(ii)redistribute the terminated funding in the manner described in section 5(c).(3)Independent ongoing evaluation(A)In generalThe Secretary shall carry out an ongoing evaluation of the activities conducted under this Act and shall submit the evaluation results to Congress and the public by not later than June of 2021 and June of 2023.(B)Rigorous and independent evaluationThe Secretary shall enter into a contract with an entity independent of the Department of Education to carry out the evaluation required under this paragraph. To the extent the Secretary determines feasible, the evaluation shall include large-scale, longitudinal, randomized studies to identify the most effective combinations of academic and nonacademic interventions, including interventions administered by community-based organizations, to achieve improvements in academic and other outcomes for students.(C)Evaluation outcomes(i)In generalThe evaluation required under this paragraph shall measure the process of developing and implementing effective partnerships among schools, school districts, families, students, and community partners, as well as the impact of activities conducted under this Act, which may include impacts on the following outcomes:(I)Student achievement as measured by assessment data, classroom grades, and other means of measuring student performance.(II)Graduation rates.(III)School readiness.(IV)Numbers of detentions, suspensions, and expulsions and the use of seclusion and physical restraint.(V)Enrollment in postsecondary education.(VI)The degree of communication between schools and families.(VII)The degree of parental participation in school activities.(VIII)Student health, including mental health and risk factors at birth.(IX)Student civic participation.(X)Attendance.(XI)The number of students and families receiving services.(XII)Other outcome areas as determined by the Secretary in consultation with State educational agencies, local educational agencies, teacher organizations, secondary students, and nonprofit organizations providing services to children and youth.(ii)DisaggregationThe outcomes described in clause (i) shall be disaggregated by all subgroups identified in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)), and family income.(b)State accountability and transparency(1)Annual reportOn an annual basis, each State shall report to the public and the Secretary such information as the Secretary may reasonably require, including—(A)progress made toward achieving—(i)the goals established within the State results framework pursuant to section 7(c)(1) disaggregated in the same manner as information is disaggregated under subsection (a)(3)(C)(ii); and(ii)the goals established within the local results frameworks pursuant to section 10(b)(2)(A);(B)how funds under this Act were used by States and local consortia to improve the lives of children, youth, and families, including—(i)the characteristics of children, youth, and families served by the activities and services assisted under this Act;(ii)the services and supports provided under this Act; and(iii)outcomes resulting from the activities and services funded under this Act;(C)information on Federal and State barriers to effective State and local coordination;(D)the extent of coordination between State departments and agencies providing children and youth services in place to achieve the goals within the State results framework pursuant to section 7(c)(1);(E)the extent to which the objectives and budgets of State departments and agencies providing child and youth services were consistent with the recommendations of the State strategy for the preceding year;(F)the efficiency and adequacy of State and local programs and policies with respect to child and youth services;(G)actions taken pursuant to paragraph (2) regarding misuse or ineffective use of funds; and(H)other information the State determines to be of interest to the public.(2)Correction of deficienciesIf the State determines, based on a review of annual reports submitted in accordance with subsection (c), data submissions, evaluations, or other documentation, that a local consortium or organization that receives funds through a subgrant made under this Act makes insufficient progress toward achieving the goals established within the local results framework pursuant to section 9(b)(2)(A) within 3 years of receiving a subgrant under section 8, or is misusing, ineffectively using, or otherwise not complying with the requirements of this Act, the State shall—(A)notify the local consortium of the deficiencies within 6 months that require correction and request that the consortium submit a plan to correct the deficiencies;(B)negotiate a plan to correct the deficiencies, and provide appropriate training or technical assistance designed to assist the local consortium in complying with the requirements of this Act and make progress in achieving the goals established within the local results framework pursuant to section 10(b)(2)(A); and(C)in the case that the local consortium fails to submit or negotiate a plan to correct the deficiencies or fails to make substantial efforts, within 6 months after the date of the notification described in subparagraph (A), to correct the deficiencies and comply with the requirements of this Act, terminate the provision of funds under this Act to the local consortium or organization for the remainder of the period of the subgrant and redistribute the terminated funding in a manner determined by the State to be in the best interests of the children and youth in such State in accordance with this Act.(c)Local accountability and transparencyOn an annual basis, each local consortium shall report to the public and submit to the State a report containing such information as the State may reasonably require, including—(1)progress made toward achieving the goals established within the local results framework pursuant to section 10(b)(2)(A) disaggregated in the same manner as information is disaggregated under subsection (a)(3)(C)(ii);(2)how funds under this Act were used by the local consortium and subgrant recipients to improve the lives of children, youth, and families, including—(A)the characteristics of the children and youth and families served by the activities and services assisted under this Act;(B)the services and supports provided under this Act;(C)the capacity building efforts provided under this Act, including the types of professional development provided to staff of the local educational agency in the local consortia; and (D)outcomes resulting from the activities and services funded under this Act, in accordance with the State's annual goals;(3)information on State barriers to effective local coordination of private and public services;(4)the extent of coordination between local agencies and organizations providing services to achieve the goals within the local results framework pursuant to section 9(b)(2)(A); and(5)other information the local consortium determines to be of interest to the public.14.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of fiscal years 2021 through 2024.